

116 HR 4140 IH: Foreign Extortion Prevention Act
U.S. House of Representatives
2019-08-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4140IN THE HOUSE OF REPRESENTATIVESAugust 2, 2019Ms. Jackson Lee (for herself, Mr. Curtis, Mr. Malinowski, and Mr. Hudson) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend title 18, United States Code, to prohibit a foreign official from demanding a bribe, and
			 for other purposes.
	
 1.Short titleThis Act may be cited as the Foreign Extortion Prevention Act. 2.Prohibition of demand for bribeSection 201 of title 18, United States Code is amended—
 (1)in subsection (a), by adding at the end the following:  (4)The term foreign official means any officer or employee—
 (A)of a foreign government or any department, agency, or instrumentality thereof; (B)of a public international organization; or
 (C)any person acting in an official capacity for or on behalf of any such government or department, agency, or instrumentality, or for or on behalf of any such public international organization.
 (5)The term public international organization means— (A)an organization that is designated by Executive order pursuant to section 1 of the International Organizations Immunities Act (22 U.S.C. 288); or
 (B)any other international organization that is designated by the President by Executive order for the purposes of this section, effective as of the date of publication of such order in the Federal Register; and
 (2)by adding at the end the following:  (f)Whoever, being a foreign official or person selected to be a foreign official, otherwise than as provided by law for the proper discharge of official duty, directly or indirectly, corruptly demands, seeks, receives, accepts, or agrees to receive or accept anything of value personally or for any other person or entity, in return for—
 (1)being influenced in the performance of any official act; or (2)being induced to do or omit to do any act in violation of the official duty of such official or person,
						shall be fined under this title or imprisoned for not more than two years or both..
			